Citation Nr: 1047561	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-33 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for colon cancer.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for bilateral knee 
arthritis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the claims.

The RO in Montgomery, Alabama, currently has jurisdiction over 
the Veteran's VA claims folder.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge (VLJ) in October 2010.  A 
transcript of this hearing has been associated with the Veteran's 
VA claims folder.

For the reasons addressed in the REMAND portion of the decision 
below, the Board finds that further development is required with 
respect to the hearing loss and tinnitus claims.  Accordingly, 
these claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
disposition of the instant case have been completed.

2.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's colon cancer 
was incurred in or otherwise the result of his active service, to 
include his presumed herbicide exposure therein.

3.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's hypertension 
was incurred in or otherwise the result of his active service, to 
include his presumed herbicide exposure therein.

4.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's bilateral knee 
arthritis was incurred in or otherwise the result of his active 
service, to include his presumed herbicide exposure therein.


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2010).

2.  Hypertension was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2010).

3.  Bilateral knee arthritis was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 1116, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via letters dated in July 2005, February 2006, and March 
2006 - all of which were clearly dated prior to the May 2006 
rating decision that is the subject of this appeal.  Taken 
together, these letters informed the Veteran of what was 
necessary to substantiate his current appellate claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran to 
advise VA of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, the March 2006 letter included 
information regarding disability rating(s) and effective date(s) 
as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, with the exception of the hearing loss and tinnitus 
claims, the Board finds that the duty to assist a claimant in the 
development of his or her case has been satisfied.  The Veteran's 
service treatment records are on file, as are various post-
service medical records.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, to include at the October 2010 Board hearing.  

With respect to the aforementioned October 2010 Board hearing, 
the Board acknowledges that Court recently held in Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) 
(2010) requires that the VLJ who chairs a hearing fulfill two 
duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  

Here, during the hearing, the AVLJ did not note the bases of the 
prior determinations or the elements that were lacking to 
substantiate the service connection claims that are the basis of 
this appeal.  However, as detailed above, the Board has already 
determined the Veteran was adequately notified of the elements 
necessary to substantiate these claims.  Although the AVLJ did 
not specifically seek to identify any pertinent evidence not 
currently associated with the claims, this was not necessary 
because the Veteran volunteered his treatment history.  The VLJ 
did ask questions to clarify the nature of recent medical 
treatment.  Accordingly, the Veteran is not shown to be 
prejudiced on this basis.  Finally, neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2), nor has he identified any prejudice in the 
conduct of the Board hearing.  By contrast, the hearing focused 
on the elements necessary to substantiate his claims, and the 
Veteran, through his testimony, demonstrated that he had actual 
knowledge of the elements necessary to substantiate his appellate 
claims.  As such, the Board finds that, consistent with Bryant, 
the AVLJ complied with the duties set forth in 38 C.F.R. 
3.103(c)(2). 

The Board notes that the Veteran identified various physicians at 
his hearing who provide current treatment for his colon cancer, 
hypertension, and knee arthritis, and whose records do not appear 
to be on file.  He also indicated that he is currently in receipt 
of disability benefits from the Social Security Administration 
(SSA) for neuropathy of the legs.  However, the duty to obtain 
records only applies to records that are "relevant" to the claim.  
See 38 U.S.C.A. § 5103A (b)(1); see also Counts v. Brown, 6 Vet. 
App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 
defining "relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable than 
it would be without the evidence."); Golz v. Shinseki, 590 F.3d 
1317 (Fed. Cir. 2010).  In this case, there is no dispute that 
the Veteran currently has the claimed disabilities, so these 
outstanding treatment records would only be relevant if they 
indicated the disabilities are related to service, and this was 
not indicated to be so by the Veteran.  Further, his current 
appellate claims do not include service connection for 
neuropathy.  Consequently, the Board finds that this evidence is 
not relevant for the purpose of resolving the current appellate 
claims.  As such, the Board finds that the Veteran has not 
identified the existence of any relevant evidence that has not 
been obtained or requested.  

The Board also notes that the Veteran has not been accorded a VA 
medical examination regarding the current appellate claims.  
However, for the reasons stated below, the Board finds that no 
such development is warranted based on the facts of this case.

In view of the foregoing, the Board finds that the duty to assist 
has been satisfied in this case except for the hearing loss and 
tinnitus claims that are addressed in the REMAND portion of the 
decision below.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board also notes with respect to the hypertension claim that 
the term "hypertension" means persistently high arterial blood 
pressure, and by some authorities, the threshold for high blood 
pressure is a reading of 140/90.  See Dorland's Illustrated 
Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is predominantly 
90 or greater, and isolated systolic hypertension means that the 
systolic pressure is predominantly 160 or greater with a 
diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  As such, specific medical testing is 
required to confirm the presence of hypertension, and it is not 
the type of condition which is subject to lay observation without 
this testing.  This is also true regarding the colon cancer and 
arthritis.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service or 
for certain diseases that were initially manifested, generally to 
a compensable degree of 10 percent or more, within a specified 
presumption period after separation from service.  This 
presumption period is generally within the first post-service 
year, and includes hypertension and arthritis as well as organic 
diseases of the nervous system such as sensorineural hearing 
loss.  38 C.F.R. §§ 3.307, 3.309.

Analysis

In this case, and for the reasons stated below, the Board finds 
that the preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's colon 
cancer, hypertension, and bilateral knee arthritis were incurred 
in or otherwise the result of his active service.

Initially, the Board notes that the Veteran's service treatment 
records contain no entries indicative of colon cancer, 
hypertension, and/or knee arthritis.  For example, his heart and 
lower extremities were clinically evaluated as normal on both his 
May 1964 enlistment examination and April 1967 discharge 
examination.  Blood pressure readings were 132/70 
(systolic/diastolic) in May 1964, and 138/86 in April 1967.  
Further, all of these disabilities were first diagnosed years 
after service, to include findings of hypertension in 1999, colon 
cancer in 2000, and an MRI finding of bilateral knee arthritis in 
2004.

As these disabilities were first diagnosed years after service, 
the Veteran is clearly not entitled to a grant of service 
connection for chronic disability present within the first post-
service year.  Moreover, the Court has indicated that the normal 
medical findings at the time of separation from service, as well 
as the absence of any medical records of a diagnosis or treatment 
for many years after service is probative evidence against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to account 
for the lengthy time period after service for which there was no 
clinical documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in any 
chronic or persistent disability.).

The Veteran has indicated that he believes his disabilities, 
particularly his colon caner, are due to in-service herbicide 
exposure.  He has also indicated that the RO did not adequately 
consider this exposure in adjudicating his appeal.  Regarding 
this contention, the Board observes that the Veteran did have 
active service in the Republic of Vietnam, and, thus, exposure to 
herbicides is presumed.  See 38 U.S.C.A. § 1116.

The law provides that if a Veteran was exposed to a herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea) and 
soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For 
purposes of this section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is 
generally considered a herbicide agent and will be so considered 
in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall have 
become manifest to a degree of 10 percent or more within a year 
after the last date on which the Veteran was exposed to an 
herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

In this case, the Board must find that service connection is not 
warranted based upon the presumed herbicide exposure because, as 
detailed above, colon cancer, hypertension, and arthritis are not 
conditions recognized as being associated with such exposure.  
The Board acknowledges that, on August 31, 2010, hairy cell 
leukemia and other chronic B-cell leukemias, Parkinson's disease, 
and ischemic heart disease were added to the list of conditions 
presumptively associated with herbicide exposure.  75 Fed. Reg. 
53202 (2010).  However, VA specifically stated that the accepted 
medical definition of ischemic heart disease does not extend to 
other conditions, such as hypertension, peripheral artery 
disease, and stroke, that do not directly affect the muscles of 
the heart.  Id. at 53204.

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  

The Board acknowledges that, notwithstanding the foregoing, 
regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d); see 
also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, 
the only basis the Veteran has indicated as warranting service 
connection for his claimed disabilities is herbicide exposure, 
and he has submitted no competent evidence in support of this 
contention.  

In addition, no competent medical opinion is of record which 
otherwise relates the Veteran's current colon cancer, 
hypertension, and/or bilateral knee arthritis to active service.  
Moreover, the Board concludes that no development on this matter 
is warranted in this case.  In the absence of evidence of in-
service incurrence or aggravation of the claimed disability, 
referral of this case for an opinion as to etiology would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  In other words, any 
medical nexus opinion would not be supported by what actually 
occurred in service.  Simply put, there is no relevant complaint 
or clinical finding for a clinician to link the claimed 
disabilities to the Veteran's military service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree of 
medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) 
(A medical opinion is inadequate when unsupported by clinical 
evidence).  

For these reasons, the Board finds that the preponderance of the 
evidence is against the Veteran's claims of service connection 
for colon cancer, hypertension, and bilateral knee arthritis.  As 
the preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefits sought on appeal with respect to these claims must be 
denied.


ORDER

Entitlement to service connection for colon cancer is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bilateral knee arthritis is 
denied.


REMAND

For the purpose of applying the laws administered by VA, impaired 
hearing is considered a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz 
is 40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hertz is 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  Further, the Court has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet the 
regulatory requirements for establishing a "disability" at that 
time, he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 5 
Vet. App. at 160.  

In this case, the Board observes that the competent medical 
evidence on file does not contain evidence showing a current 
hearing loss disability as defined by 38 C.F.R. § 3.385, nor 
tinnitus.  Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 
U.S.C.A § 1131, as well as other relevant statutes, only 
permitted payment for disabilities existing on and after the date 
of application for such disorders.  The Federal Circuit observed 
that the structure of these statutes "provided strong evidence 
of congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of the 
law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  Degmetich, 
104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding VA's interpretation of the provisions of 38 
U.S.C.A § 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying in-
service incident has resulted in a disability).  Simply put, in 
the absence of proof of present disability there can be no valid 
claim.  

However, at the October 2010 hearing the Veteran testified that 
he had received hearing aids from the VA facility in Tuscaloosa 
within the past 2 years.  As such, these records may indicate a 
current disability.  Therefore, unlike his other claims he has 
indicated the existence of potentially relevant records that are 
not on file.  Under the law, VA must obtain these records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  As such, the RO must 
associate records of the Veteran's VA outpatient treatment with 
the claims folder.  The Board also notes that the Veteran did not 
indicate the Tuscaloosa or any other VA facility had relevant 
evidence regarding his other claimed disabilities.  In fact, his 
testimony on these claims was to the effect that he received 
private medical treatment for the other disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have recently treated the Veteran for 
hearing loss and tinnitus since January 
2006.  In particular, the RO should follow-
up on the Veteran's report of having 
received hearing aids from a VA facility in 
Tuscaloosa.

After securing any necessary release, the 
AMC/RO should obtain those records not on 
file.

2.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the veteran and his representative should 
be furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence since the last SSOC in April 2009, 
and provides an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


